DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first region that impedes passage of charge carriers from the active region, and a second region that impedes passage of charge carriers from the active region” in claim 1. That is, the function of impeding passage of charge carriers from active region is derived from the first and second regions having each an electronic band gap larger than the electronic band gap of the quantum well of active region (see Par.[0026]-[0028] and [0045]-[0047)).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The specification of present Invention discloses directly adjoining subregions to first region and second region have same band gaps (see Fig.1, Par.[0071]). Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The specification of present invention discloses athat n-type region is below active region opposite to the p-side intermediate region (see Par.[0009], [0058]-[0059]). As such, the claims contain subject matter (i.e. “the first region is n-doped” and “the intermediate region is n-doped”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For instance, limitation of “directly adjoining subregions” does not particularly point out and distinctly claim the subject matter. For example, the subregions are adjoining to what? Moreover, examiner submits that the limitation of “directly adjoining subregions” is defined in claim 5. Therefore, to avoid insufficient antecedent basis for this limitation, claim 6 should be dependent to claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2017/0213935 A1 hereinafter referred to as “Park”).
With respect to claim 1, Park discloses, in Figs.1-9, a light-emitting diode comprising: a semiconductor body (100) and electrical connection points (151-152) for contacting the semiconductor body (100) (see Par.[0025]-[0027] wherein first and second electrodes 151-152 over LED body 100 are disclosed), the semiconductor body (100) comprising an active region (114) comprising a quantum well (114w) that generates electromagnetic radiation (see Par.[0025]-[0026], [0030]-[0032] wherein active layer 114 includes a quantum well 114w and a quantum barrier 114b), a first region (122b, 124b) that impedes passage of charge carriers from the active region (114), and a second region (128) that impedes passage of charge carriers from the active region (114) (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); see Par.[0080]-[0083] wherein the aluminum gallium based nitride semiconductor layer 128 may be formed of Al.sub.xIn.sub.yGa.sub.(1-x-y)N (0≦x≦1,0≦y≦1) at second conductivity type (i.e. p-type) is disclosed), wherein the semiconductor body is based on a nitride compound semiconductor material, the first region (122b, 124b) is directly adjacent to the active region (114) on a p-side, the second region (128) is arranged on a side of the first region facing away from the active region (114), the first region (122b, 124b) has an electronic band gap larger than the electronic band gap of the quantum well (114w) and less than or equal to an electronic band gap of the second region (128), the first region (114) and the second region (128) contain aluminum, and the active region emits electromagnetic radiation having a peak wavelength of less than 480 nm (see Par.[0004] wherein inherently, nitride semiconductors have been spotlighted in the fields of optical devices and high-output electronic devices due to high thermal stability and wide bandgap energy thereof; in particular, a blue (i.e. wavelengths between 450nm to 495nm) LED, a green (i.e. wavelengths between 400nm to 450nm) LED, an ultraviolet (UV) LED, etc. using nitride semiconductors are widely used; see Figs.3-4 wherein band gaps of elements of LED as require to accomplish the functional limitations are shown).
With respect to claim 2, Park discloses, in Figs.1-9, he light-emitting diode according to claim 1, further comprising an intermediate region (122a, 124a) arranged between the first region (122b, 124b) and the second region (128), wherein the intermediate region (122a, 124a) has an electronic band gap larger than the electronic band gap of the quantum well (114w) and smaller than the electronic band gaps of the first region (122b, 124b) and of the second region (128), and the intermediate region (122a, 122b) is at least partially free of aluminum (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); it is submitted that by chosen different values for x1 and x2 (i.e. x1≠x2) material of intermediate layer 122a is different in composition to the material of 124a).
With respect to claim 3, Park discloses, in Figs.1-9, the light-emitting diode, wherein the intermediate region (122a, 124b) has at least two subregions that differ from one another in their material composition and electronic band gap (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); it is submitted that by chosen different values for x1 and x2 (i.e. x1≠x2) material of intermediate layer 122a is different in composition to the material of 124a).
With respect to claim 4, Park discloses, in Figs.1-9, the light-emitting diode, wherein at least one of the subregions is free of aluminum (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); it is submitted that by chosen different values for x1 and x2 (i.e. x1≠x2) material of intermediate layer 122a is different in composition to the material of 124a).
With respect to claim 5, Park discloses, in Figs.1-9, the light-emitting diode, wherein the intermediate region (122a, 124a) directly adjoins the first region (122b, 124b) and directly adjoins the second region (128) (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); it is submitted that by chosen different values for x1 and x2 (i.e. x1≠x2) material of intermediate layer 122a is different in composition to the material of 124a).
With respect to claim 7, Park discloses, in Figs.1-9, the light-emitting diode, wherein the second region has an aluminum concentration greater than an aluminum concentration in the first region (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); it is submitted that by chosen different values for x1 and x2 (i.e. x1≠x2) material of intermediate layer 122a is different in composition to the material of 124a).
With respect to claim 8, Park discloses, in Figs.1-9, the light-emitting diode, wherein the second region is p- doped (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); see Par.[0080]-[0083] wherein the aluminum gallium based nitride semiconductor layer 128 may be formed of Al.sub.xIn.sub.yGa.sub.(1-x-y)N (0≦x≦1,0≦y≦1) at second conductivity type (i.e. p-type) is disclosed).
With respect to claim 14, Park discloses, in Figs.1-9, he light-emitting diode, wherein the second region is formed with Aly2Gai-y2N or with Aly2InxGai-y2N, and x is smaller than 0.01, Y2 is 0.06 or greater (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); see Par.[0080]-[0083] wherein the aluminum gallium based nitride semiconductor layer 128 may be formed of Al.sub.xIn.sub.yGa.sub.(1-x-y)N (0≦x≦1,0≦y≦1) at second conductivity type (i.e. p-type) is disclosed).
With respect to claim 15, Park discloses, in Figs.1-9, the light-emitting diode, wherein a thickness of the second region is 1 nm to 20 nm (see Par.[0082] wherein the aluminum gallium based nitride semiconductor layer 128 may be formed of Al.sub.xIn.sub.yGa.sub.(1-x-y)N (0≦x≦1,0≦y≦1) based semiconductors and may have a higher band gap energy than that of the active layer 114 and a thickness of about 100 Å (10 nm) to about 600 Å (60nm)).
With respect to claim 16, Park discloses, in Figs.1-9, the light-emitting diode, wherein the first region is formed with AlyiGai-yiN or AlyilnGai-yiN, and y I is greater than 0.05 and x is smaller than 0.01 (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); see Par.[0080]-[0083] wherein the aluminum gallium based nitride semiconductor layer 128 may be formed of Al.sub.xIn.sub.yGa.sub.(1-x-y)N (0≦x≦1,0≦y≦1) at second conductivity type (i.e. p-type) is disclosed). 
With respect to claim 17, Park discloses, in Figs.1-9, the light-emitting diode, wherein a thickness of the first region is 1 nm to 5 nm (see Par.[0047], [0068] wherein first gallium nitride based superlattice layer 122, the thickness of an In.sub.x1Ga.sub.1-x1N layer or an Al.sub.y1Ga.sub.1-y1N layer may be about 1 nm to about 3 nm).
With respect to claim 18, Park discloses, in Figs.1-9, the light-emitting diode, wherein the first region is formed with AlyiInGai_,iN, the second region is formed with Aly2InGai-y2N, x is greater than 0 and smaller than 0.01, and Y2 is greater than y1 (see Par.[0035] wherein the first gallium nitride based superlattice layer 122 may include In.sub.x1Ga.sub.1-x1N 122a/Al.sub.y1Ga.sub.1-y1N 122b (0<x1<1, 0<y1<1) and the second gallium nitride based superlattice layer 124 may include In.sub.x2Ga.sub.1-x2N 124a/Al.sub.y2Ga.sub.1-y2N 124b (0<x2<1, 0≦y2<1); see Par.[0080]-[0083] wherein the aluminum gallium based nitride semiconductor layer 128 may be formed of Al.sub.xIn.sub.yGa.sub.(1-x-y)N (0≦x≦1,0≦y≦1) at second conductivity type (i.e. p-type) is disclosed).
Claims 1, 5, 7-10, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagahama et al. (US 2004/0051107 A1 hereinafter referred to as “Nagahama”).
With respect to claim 1, Nagahama discloses, in Figs.1, 2A-2B, 3A and 5, a light-emitting diode comprising: a semiconductor body/(LED body) and electrical connection points/(electrodes) (122-123) for contacting the semiconductor body (see Par.[0279]-[0280] wherein electrodes 122-123 are disclosed), the semiconductor body comprising an active region (27) comprising a quantum well that generates electromagnetic radiation (see Par.[0110]-[0112] wherein an active layer 27 of a quantum well structure having the well layer 1 is disclosed), a first region/(light guide high band gap) (29) that impedes passage of charge carriers from the active region (27), and a second region (30) that impedes passage of charge carriers from the active region (27) (see Par.[0106]-[0122] wherein p-side light guiding layer 29 and n-side light guiding layer 26 each including high band gap region as first regions and low band gap regions as intermediate regions and made of material InαAlβGa1-α-βN (0≤α, 0≤β, α+β≤1) are disclosed; see Par.[0123]-[0131] wherein p-side and n-side cladding layers 30 and 25 of material InaAlbGa1-a-bN (0≤a, 0<b, a+b≤1)), wherein the semiconductor body is based on a nitride compound semiconductor material, the first region (29) is directly adjacent to the active region (27) on a p-side, the second region (30) is arranged on a side of the first region (29) facing away from the active region (27), the first region (27) has an electronic band gap larger than the electronic band gap of the quantum well and less than or equal to an electronic band gap of the second region (30), the first region (29) and the second region (30) contain aluminum, and the active region emits electromagnetic radiation having a peak wavelength of less than 480 nm (see Fig.5, wherein band gaps of element of LED are disclosed; It is submitted that, as presented above, the band gaps of elements as disclosed suggest the functional limitations as claimed; see Par.[0088] wherein an active layer emits light of, preferably a short wavelength of 380 nm or shorter and, specifically, the aforementioned well layer has the band gap energy of a wavelength of 380 nm or shorter).
With respect to claim 5, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, the light-emitting diode, wherein the intermediate region/(low band gap region of 29) directly adjoins the first region/(high band gap region of 29) and directly adjoins the second region (30).
With respect to claim 7, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, the light-emitting diode, wherein the second region (30) has an aluminum concentration greater than an aluminum concentration in the first region (29) (see Par.[0106]-[0122] wherein p-side light guiding layer 29 and n-side light guiding layer 26 each including high band gap region as first regions and low band gap regions as intermediate regions and made of material InαAlβGa1-α-βN (0≤α, 0≤β, α+β≤1) are disclosed; see Par.[0123]-[0131] wherein p-side and n-side cladding layers 30 and 25 of material InaAlbGa1-a-bN (0≤a, 0<b, a+b≤1); it is submitted that by chosen different values for α and a (i.e. α≠a) material of intermediate layer 122a is different in composition to the material of 124a).
With respect to claim 8, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, the light-emitting diode, wherein the second region is p-doped (see Par.[0107], [0133] wherein second electrically conductive type (i.e. p-type) of layer has an upper cladding layer 30).
With respect to claim 9, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, the light-emitting diode, wherein the first region is nominally undoped (see Par.[0119] wherein undoped in a first light guiding layer having a superlattice multi-layered structure in which the aforementioned first layer/second layer is Alβ1Ga1-β1N (0≤β1≤1)/Alβ2Ga1-β2N (0<β2≤1, β1<β2) a second layer).
With respect to claim 10, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, the light-emitting diode, wherein the intermediate region is nominally undoped (see Par.[0119] wherein undoped in a first light guiding layer having a superlattice multi-layered structure in which the aforementioned first layer/second layer is Alβ1Ga1-β1N (0≤β1≤1)/Alβ2Ga1-β2N (0<β2≤1, β1<β2) a second layer).
With respect to claim 13, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, he light-emitting diode according to claim 1, wherein the active region emits electromagnetic radiation having a peak wavelength between 360 nm and 395 nm (see Par.[0088] wherein an active layer emits light of, preferably a short wavelength of 380 nm or shorter and, specifically, the aforementioned well layer has the band gap energy of a wavelength of 380 nm or shorter).
With respect to claim 14, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, the light-emitting diode, wherein the second region is formed with Aly2Gai-y2N or with Aly2InxGai-y2N, and x is smaller than 0.01, Y2 is 0.06 or greater (see Par.[0123]-[0131] wherein p-side and n-side cladding layers 30 and 25 of material InaAlbGa1-a-bN (0≤a, 0<b, a+b≤1)).
With respect to claim 15, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, the light-emitting diode, wherein a thickness of the second region is 1 nm to 20 nm (see Par.[0130] wherein thickness of the cladding layer is not particularly limited but is in a range of not less than 10 nm and not greater than 2µm, not less than 50 nm and not greater than 1µm).
With respect to claim 16, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, the light-emitting diode, wherein the first region (29) is formed with AlyiGai-yiN or AlyilnGai-yiN, and y I is greater than 0.05 and x is smaller than 0.01 (see Par.[0106]-[0122] wherein p-side light guiding layer 29 and n-side light guiding layer 26 each including high band gap region as first regions and low band gap regions as intermediate regions and made of material InαAlβGa1-α-βN (0≤α, 0≤β, α+β≤1) are disclosed).
With respect to claim 18, Nagahama discloses, in Figs.1, 2A-2B, 3A, 5 and 7-11, he light-emitting diode according to claim 1, wherein the first region is formed with AlyiInGa1-y1N, the second region is formed with Aly2InGai-y2N, x is greater than 0 and smaller than 0.01, and Y2 is greater than y1 (see Par.[0106]-[0122] wherein p-side light guiding layer 29 and n-side light guiding layer 26 each including high band gap region as first regions and low band gap regions as intermediate regions and made of material InαAlβGa1-α-βN (0≤α, 0≤β, α+β≤1) are disclosed; see Par.[0123]-[0131] wherein p-side and n-side cladding layers 30 and 25 of material InaAlbGa1-a-bN (0≤a, 0<b, a+b≤1)).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each prior arts of record cited on PTO-892 anticipates all the claimed limitations of claim 1.
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818